Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 1-5 are objected to because of the following informalities: 
	Claim 1, line 7, “a first power density” should be – the first power density--
	Claim 1, line 29-30, “ the first threshold value” should be – the predetermined first threshold value—
	Claim 3, line 6, “the A-th threshold value” should be – the predetermined A-th threshold value--
Claim 4, line 6,  7-8, “the A-th threshold value” should be – the predetermined A-th threshold value—
	Claim 5, line 8, 11” a supplied power” should be “ the supplied power--
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claim 1-11,15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10581362B2 ( hereinafter “OGUMA”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of OGUMA anticipates the claims of current application.


Instant Claims 
US patent 10581362B2 
1. A power supply system comprising:
a first energy storage to output first output power to an electric load, the first energy storage having a first power density and a first energy density;
a second energy storage to output second output power to the electric load, the second energy storage having a second power density higher than a first power density and a second energy density lower than the first energy density;
a power transmission circuit connected to the electric load, the first energy storage, and the second energy storage so as to control power transmission among the electric load, the first energy storage, and the second energy storage; and
circuitry configured to
acquire a demand power to be supplied to the electric load;
acquire a remaining capacity value indicating remaining capacity in the second energy storage;
control the power transmission circuit to change a ratio of the first output power to the second output power to supply the demand power in accordance with the demand power and the remaining capacity value; and


control the power transmission circuit so that a proportion of powers to be output by the first energy storage and the second energy storage with respect to the demand power are different when the remaining capacity value falls within a high-remaining-capacity area larger than a predetermined first threshold value and when the remaining capacity value falls within a low-side remaining capacity area smaller than the first threshold value.

1. A power supply system comprising:
a first energy storage to output first output power to an electric load, the first energy storage having a first power density and a first energy density;
a second energy storage to output second output power to the electric load, the second energy storage having a second power density higher than the first power density and a second energy density lower than the first energy density;
a power transmission circuit connected to the electric load, the first energy storage, and the second energy storage so as to control power transmission among the electric load, the first energy storage, and the second energy storage; and
circuitry configured to:
acquire a demand power to be supplied to the electric load;
acquire a remaining capacity value indicating remaining capacity in the second energy storage; and
control the power transmission circuit to change a ratio of the first output power to the second output power to supply the demand power in accordance with the demand power and the remaining capacity value,
…
17. The power supply system according to claim 1, wherein the circuitry is configured to control the power transmission circuit so that the proportion of powers to be output by the first energy storage and the second energy storage with respect to the demand power are different when the remaining capacity value falls within the high-remaining-capacity area larger than the predetermined first threshold value and when the remaining capacity value falls within a low-side remaining capacity area smaller than the first threshold value.

2. The power supply system according to claim 1, wherein the circuitry is configured to control the power transmission circuit to,
when the remaining capacity value falls within the high-remaining-capacity area and when the demand power is smaller than a predetermined A-th threshold value,
supply a supplied power corresponding to the demand power only from the second energy storage among the first energy storage and the second energy storage to the electric load

wherein the circuitry is configured to control the power transmission circuit to, when the remaining capacity value falls within the high-remaining-capacity area and when the demand power is smaller than a predetermined A-th threshold value, supply a supplied power corresponding to the demand power only from the second energy storage among the first energy storage and the second energy storage to the electric load.
3. The power supply system according to claim 2, wherein the circuitry is configured to control the power transmission circuit to,
when the remaining capacity value falls within the high-remaining-capacity area and when the demand power is larger than the A-th threshold value,
supply the supplied power corresponding to the demand power from both the first energy storage and the second energy storage to the electric load.

18. The power supply system according to claim 17, wherein the circuitry is configured to control the power transmission circuit to:
when the remaining capacity value falls within the high-remaining-capacity area and when the demand power is larger than the predetermined A-th threshold value,
supply the supplied power corresponding to the demand power from both the first energy storage and the second energy storage to the electric load.

4. The power supply system according to claim 3, wherein the circuitry is configured to control the power transmission circuit to,
when the remaining capacity value falls within the high-remaining-capacity area and when the demand power is larger than the A-th threshold value,
output a supplied power corresponding to the A-th threshold value from the second energy storage, and
output from the first energy storage a supplied power equal to a difference obtained by subtracting the supplied power output from the second energy storage from the supplied power corresponding to the demand power.

19. The power supply system according to claim 18, wherein the circuitry is configured to control the power transmission circuit to:
when the remaining capacity value falls within the high-remaining-capacity area and when the demand power is larger than the predetermined A-th threshold value,
output a supplied power corresponding to the predetermined A-th threshold value from the second energy storage, and
output from the first energy storage a supplied power equal to a difference obtained by subtracting the supplied power output from the second energy storage from the supplied power corresponding to the demand power.

5. The power supply system according to claim 1, wherein the circuitry is configured to control the power transmission circuit to
output at least a base supplied power from the first energy storage when the remaining capacity value falls within the low-side remaining capacity area, and
when the remaining capacity value falls within the low-side remaining capacity area and when a supplied power corresponding to the demand power is smaller than the base supplied power,
supply a supplied power corresponding to the demand power within the base supplied power from the first energy storage to the electric load, and
charge the second energy storage with a surplus supplied power that is a difference obtained by subtracting the supplied power corresponding to the demand power from the base supplied power.

20. The power supply system according to claim 17, wherein the circuitry is configured to control the power transmission circuit to:
output at least a base supplied power from the first energy storage when the remaining capacity value falls within the low-side remaining capacity area, and
when the remaining capacity value falls within the low-side remaining capacity area and when a supplied power corresponding to the demand power is smaller than the base supplied power,
supply a supplied power corresponding to the demand power within the base supplied power from the first energy storage to the electric load, and
charge the second energy storage with a surplus supplied power that is a difference obtained by subtracting the supplied power corresponding to the demand power from the base supplied power.

6. The power supply system according to claim 5, wherein the base supplied power comprises a supplied power set so that a sensitivity of a change in the base supplied power to a change in the demand power is lower than a sensitivity of a change in the surplus supplied power to a change in the demand power.
21. The power supply system according to claim 20, wherein the base supplied power comprises a supplied power set so that a sensitivity of a change in the base supplied power to a change in the demand power is lower than a sensitivity of a change in the surplus supplied power to a change in the demand power.
7. The power supply system according to claim 5, wherein the base supplied power comprises a supplied power set regardless of a value of the demand power.
22. The power supply system according to claim 20, wherein the base supplied power comprises a supplied power set regardless of a value of the demand power.
8. The power supply system according to claim 5, wherein the circuitry is configured to have a function of setting the base supplied power to be variable in accordance with the remaining capacity value.
23. The power supply system according to claim 20, wherein the circuitry is configured to have a function of setting the base supplied power to be variable in accordance with the remaining capacity value.
9. The power supply system according to claim 8, wherein the circuitry is configured to set the base supplied power so that the base supplied power continuously changes in response to a change in the remaining capacity value.
24. The power supply system according to claim 23, wherein the circuitry is configured to set the base supplied power so that the base supplied power continuously changes in response to a change in the remaining capacity value.
10. The power supply system according to claim 8, wherein the circuitry is configured to set the base supplied power so that the base supplied power increases within the low-side remaining capacity area as the remaining capacity value decreases.
25. The power supply system according to claim 23, wherein the circuitry is configured to set the base supplied power so that the base supplied power increases within the low-side remaining capacity area as the remaining capacity value decreases.
11. The power supply system according to claim 5, wherein the circuitry is configured to control the power transmission circuit to,
when the remaining capacity value falls within the low-side remaining capacity area and when the supplied power corresponding to the demand power is larger than the base supplied power,
supply the supplied power corresponding to the demand power only from the first energy storage or from both the first energy storage and the second energy storage to the electric load while outputting from the first energy storage a supplied power by which the supplied power corresponding to the demand power is larger than the base supplied power.

26. The power supply system according to claim 20, wherein the circuitry is configured to control the power transmission circuit to:
when the remaining capacity value falls within the low-side remaining capacity area and when the supplied power corresponding to the demand power is larger than the base supplied power,
supply the supplied power corresponding to the demand power only from the first energy storage or from both the first energy storage and the second energy storage to the electric load while outputting from the first energy storage a supplied power by which the supplied power corresponding to the demand power is larger than the base supplied power.


15. A power transmission method for power transmission among an electric load, a first energy storage device, and a second energy storage device, the power transmission method comprising:
acquiring a demand power to be supplied to the electric load;
acquiring a remaining capacity value indicating remaining capacity in the second energy storage; and
changing a ratio of first output power output from the first energy storage to second output power output from the second energy storage to supply the demand power in accordance with the demand power and the remaining capacity value.


30. A power transmission method for power transmission among an electric load, a first energy storage, and a second energy storage, the power transmission method comprising:
acquiring a demand power to be supplied to the electric load;
acquiring a remaining capacity value indicating remaining capacity in the second energy storage; and
changing a ratio of first output power output from the first energy storage to second output power output from the second energy storage to supply the demand power in accordance with the demand power and the remaining capacity value,….




4. Claim 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10581362B2 ( hereinafter “OGUMA”) in view of Nishi( US8884461)
With regard to claim 12, the claims 1 and 17 of OGUMA teaches all the limitations of claim 1, but not the electric load comprises an electric motor .
However, Nishi teaches the electric load comprises an electric motor (e.g., 50 is a motor, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of a claimed invention to modify the power supply system of claim 1, to configure the electric load comprises an electric motor, as taught by Nishi, in order to use the claimed power supply system to support a desired load, satisfy the user’s requirement and enhance the user’s experience.
With regard to claim 13, the claims 1 and 17 of Oguma and Nishi teaches all the limitations of claim 12, 
Oguma does not teach a voltage converter that converts an output voltage of at least one of the first energy storage and the second energy storage to produce a voltage and outputs the produced voltage, and an inverter that converts a direct-current power input from the first energy storage, the second energy storage, or the voltage converter into an alternating-current power and supplies the alternating-current power to the electric motor.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of a claimed invention to modify the power supply system of claim 12, to include the voltage converter and inverter, as taught by Nishi, in order to convert the input power to a suitable output power for the load, satisfy the load’s requirement and implement the function of the system.
With regard to claim 14, the claims 1 and 17 of OGUMA teaches all the limitations of claim 1, but not a transportation device comprising the power supply system 
However, Nishi teaches a transportation device (see abstract, a battery system includes a motor serving as a driving source for driving a motor) comprising the power supply system ( see Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of a claimed invention to modify the power supply system of claim 1, to configure a transportation device comprising the power supply system, as taught by Nishi, in order to use the claimed power supply system in the transportation device, satisfy the user’s requirement and enhance the user’s experience.

s 1,  15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10507735 B2 ( hereinafter “OGUMA1”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of OGUMA1 anticipates the claims of current application.
With regard to claim 1, Oguma1 teaches a power supply system comprising:
a first energy storage to output first output power to an electric load, the first energy storage having a first power density and a first energy density;
a second energy storage to output second output power to the electric load, the second energy storage having a second power density higher than a first power density and a second energy density lower than the first energy density ( see claim 10 of Oguma1, a first energy storage to supply power to an electric load, the first energy storage having a first power density and a first energy density; a second energy storage to supply the power to the electric load, the second energy storage having a second power density higher than a first power density and a second energy density lower than the first energy density);
a power transmission circuit connected to the electric load, the first energy storage, and the second energy storage so as to control power transmission among the electric load, the first energy storage, and the second energy storage ( see claim 10 of Oguman1, a power transmission circuit connected to the electric load, the first energy storage, and the second energy storage so as to control power transmission among the electric load, the first energy storage, and the second energy storage); and circuitry configured to
acquire a demand power to be supplied to the electric load ( see claim 10 of Oguman1 , to acquire an output demand of the electric load) ; acquire a remaining capacity value indicating remaining capacity in the second energy storage( claim 12 of Oguman1, acquire a remaining capacity value of the second energy storage);
control the power transmission circuit to change a ratio of the first output power to the second output power to supply the demand power in accordance with the demand power and the 
control the power transmission circuit so that a proportion of powers to be output by the first energy storage and the second energy storage with respect to the demand power are different when the remaining capacity value falls within a high-remaining-capacity area larger than a predetermined first threshold value and when the remaining capacity value falls within a low-side remaining capacity area smaller than the first threshold value ( claim 12 of Oguma1).

With regard to claim 15, Oguma1 teaches a power transmission method for power transmission among an electric load, a first energy storage device, and a second energy storage device ( see claim 10 of Oguma1), the power transmission method comprising:
acquiring a demand power to be supplied to the electric load( see claim 10 of Oguman1 , to acquire an output demand of the electric load);
acquiring a remaining capacity value indicating remaining capacity in the second energy storage( claim 12 of Oguman1, acquire a remaining capacity value of the second energy storage); and 
.


6. Claims 1, 5, 7,15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10538167 B2 ( hereinafter “OGUMA2”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of OGUMA2 anticipates the claims of current application.
With regard to claim 1, Oguma2 teaches a power supply system comprising:
a first energy storage to output first output power to an electric load, the first energy storage having a first power density and a first energy density; a second energy storage to output second output power to the electric load, the second energy storage having a second power density higher than a first power density and a second energy density lower than the first energy density; a power transmission circuit connected to the electric load, the first energy storage, and the second energy storage so as to control power transmission among the electric load, the first  a first energy storage to output first output power to an electric load, the first energy storage having a first power density and a second energy density; a second energy storage to output second output power to the electric load, the second energy storage having a second power density higher than the first power density and a second energy density lower than the first energy density;
a power transmission circuit connected to the electric load, the first energy storage, and the second energy storage so as to control power transmission among the electric load, the first energy storage, and the second energy storage) 
 ; and circuitry configured to acquire a demand power to be supplied to the electric load ( Claim 1 of Oguma2, acquire a demand power to be supplied to the electric load );
acquire a remaining capacity value indicating remaining capacity in the second energy storage (  claim 3 of Oguma2, the circuitry is configured to acquire the second remaining capacity value);
control the power transmission circuit to change a ratio of the first output power to the second output power to supply the demand power in accordance with the demand power and the remaining capacity value ( control the power transmission circuit to supply power from the first energy storage or from both of the first energy storage and the second energy storage to the electric load based on the demand power, claim 1 of Oguma2 , which teaches about change the ratio of the first output power to the second output power ( use first energy storage or use both of the energy storage changes the output power ratio) based on demand power.  Claims 2-4 of Oguma2 teach about change a ratio of first output power to the second output power based on the second remaining capacity); and control the power transmission circuit so that a proportion of powers to be output by the first energy storage and the second energy storage with respect to the demand power are different when the remaining capacity value falls within a high-remaining-capacity area larger than a predetermined first threshold value and when the remaining capacity value falls within a low-side remaining capacity area smaller than the first threshold value ( claim 3 and claim 4 of Oguma2).
With regard to claim 5, Oguma2 teaches all the limitations of claim 1 and further teaches the transmission circuit to output at least a base supplied power from the first energy storage when the remaining capacity value falls within the low-side remaining capacity area ( claim 3 of Oguma2) , and when the remaining capacity value falls within the low-side remaining capacity area and when a supplied power corresponding to the demand power is smaller than the base supplied power ( in the first power supply control process, claim 3 of Oguma2 ,  that the second remaining capacity value is less than or equal to a predetermined first threshold value. and Claim 2 of Oguma2, when the supplied power corresponding to the demand power is smaller than the base supplied power ),
supply a supplied power corresponding to the demand power within the base supplied power from the first energy storage to the electric load, and charge the second energy storage with a surplus supplied power that is a difference obtained by subtracting the supplied power corresponding to the demand power from the base supplied power ( see claim 1 of Oguma2, a first power supply control process for controlling the power transmission circuit to, output a base supplied power from the first energy storage in such a manner that a supplied power corresponding to the demand power within the base supplied power is supplied to the electric load, and the second energy storage is charged with a surplus supplied power that is a supplied power equal to a difference obtained by subtracting the supplied power corresponding to the demand power from the base supplied power)
With regard to claim 7, Oguma2 teaches all the limitations of claim 5, and further teaches wherein the base supplied power comprises a supplied power set regardless of a value of the demand power ( claim 1 of Oguma2, wherein the base supplied power comprises a supplied power set regardless of a value of the demand power)
With regard to claim 15, Oguma2 teaches a power transmission method for power transmission among an electric load, a first energy storage device, and a second energy storage device ( see claim 1 of Oguma2, electric load, first energy storage device and second 



7 Claims 1, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10205334B2  ( hereinafter “UNNO”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of UNNO anticipates the claims of current application.
With regard to claim 1, Unno teaches a power supply system comprising:
a first energy storage to output first output power to an electric load, the first energy storage having a first power density and a first energy density;
a second energy storage to output second output power to the electric load, the second energy storage having a second power density higher than a first power density and a second energy density lower than the first energy density (first storage, second storage,  claim 1 of Unno, claim 2 of Unno ); a power transmission circuit connected to the electric load, the first energy storage, and the second energy storage so as to control power transmission among the electric load, the first energy storage, and the second energy storage; and circuitry configured to acquire a demand power to be supplied to the electric load ( claim 1 of unno, 1. ….a power transmission circuit via which the electric load is connected to the first energy storage and to the second energy storage; circuitry configured to acquire at least one of a request supply amount of 
control the power transmission circuit so that a proportion of powers to be output by the first energy storage and the second energy storage with respect to the demand power are different when the remaining capacity value falls within a high-remaining-capacity area larger than a predetermined first threshold value and when the remaining capacity value falls within a low-side remaining capacity area smaller than the first threshold value ( see claim 8 of Unno, first power process and second power process are based on the threshold of the remaining capacity, and in this two power process, the portion of the powers to be output by the first energy storage and the second energy storage are different).

With regard to claim 15, Unno teaches a power transmission method for power transmission among an electric load, a first energy storage device, and a second energy storage device, the power transmission method comprising( claim 1 of Unno, first storage, second storage, electric load );acquiring a demand power to be supplied to the electric load ( claim 1 of Unno, circuitry configured to acquire at least one of a request supply amount of electric power to be supplied to the electric load) ; acquiring a remaining capacity value indicating remaining capacity in the second energy storage( claim 8 of Unno,  the second energy storage has a remaining capacity); and changing a ratio of first output power output from the first energy storage to second output power output from the second energy storage to supply the demand power in accordance with the demand power and the remaining capacity value( control electric power transmission among the electric load and at least one of the first energy storage and the second energy storage in accordance with the at least one of the request supply amount and the request output amount such that a ratio of an amount of electric power supplied from or to the first energy storage and an amount of electric power supplied from or to the second energy storage is to be a first ratio , control the electric power transmission in accordance with the at least one of the request supply amount and the request output amount such that the ratio is to be a second ratio which is different from the first ratio, claim 1 of Unno. This teaches change between the first ratio and second ratio in accordance with the request supply/demand power; and claim 8 of Unno, in the first power process and second power process( these two power process are related to the remaining capacity), the ratio of  first output power and second output power are different).





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. Claim(s) 1, 12-15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nishi( US8884461)
With regard to claim 1, Nishi teaches that a power supply system comprising: a first energy storage device (e.g., 10, Fig. 1 of Nishi)  to output  first output power ( output from 10 to 50, Fig. 1) to an electrical load ( e.g., 50, Fig. 1), the first energy storage device ( e.g., 10, Fig. 1)  having a first power density ( 20 has high power, col 4, line 1-5 of Nishi) and a first energy density ( e.g., 10 has high energy capacity, col 4, line 1-5 of Nishi); a second energy storage device ( e.g., 20, Fig. 1 of Nishi) to output second output power ( e.g., output of 20 to 50, Fig. 1)  to the electrical load ( e.g., 50, Fig. 1), the second energy storage ( e.g., 20, Fig. 1) having a second power density ( 20 has high power, col 4, line 1 -5 of Nishi) higher than a first power density and a second energy density ( e.g., 10 has high energy capacity, col 4, line 1 -5 of Nishi) lower than the first energy density ( e.g., energy density of 10, Fig. 1) ; a power transmission circuit ( e.g., 30, 40, 17, Fig. 1 of Nishi) connected to the electrical load ( e.g., 30, Fig. 1 of Nishi), the first energy storage device (e.g., 10, Fig. 1 of Nishi), and the second energy storage device ( e.g., 20, Fig. 1 of Nishi) , the electric load (e.g., 30, Fig. 1 of Nishi) being activated upon being supplied with power from at least one of the first energy storage device ( e.g., 10, Fig. 1 of 
circuitry configured to acquire a demand power  ( required power, S102, Fig. 6) to be supplied to the electric load ( e.g., 50, Fig. 1); acquire a remaining capacity value indicating remaining capacity in the second energy storage ( SOC of the high power type of assemble, S104, Fig. 1, SOC is a ratio of present charge to the full charge, which reflects the remaining capacity); and control the power transmission circuit ( e.g., 30, 40, 17, Fig. 1 of Nishi) to change a ratio of the first output power ( e.g., output of 10, Fig. 1) to the second output power ( output of 20, Fig. 1) to supply the demand power ( required power, S102, Fig. 1) in accordance with the demand power ( required power, S102, Fig. 1)  and the remaining capacity value ( e.g., SOC, Fig. 1) ( see S102-S104, if the required power lower than the output power of 10, use 10, if the required power higher than output power of 10, use 10 and 20. This teaches change a ratio of the first output power to the second output power based on required/demand power.   Further see col 11, line 50-60, when the soc of 20 is higher than soc_ref, the output power of 20 is send to the load, in col 11, line 35-49, when the soc of 20 is less than the soc_ref, the system will use 10 to charge 20, and 20 will not provide output power to load, therefore the ratio of the first output power to second output power changes based on the soc/remaining capacity value),
control the power transmission circuit so that a proportion of powers to be output by the first energy storage ( e.g., 10, Fig. 1) and the second energy storage( 20, Fig. 1)  with respect to the demand power are different when the remaining capacity value falls within a high-remaining-capacity area larger than a predetermined first threshold value (  higher than soc_ref, col 11, line 50-60 ) and when the remaining capacity value falls within a low-side remaining capacity area smaller than the first threshold value (smaller than soc_ref. in col 11, line 35-49 ) ( see col 11, line 50-60, when the soc of 20 is higher than soc_ref, the output power of 20 is send to the 
With regard to claim 12, Nishi teaches all the limitations of claim 1, and further teaches the electric load comprises an electric motor (e.g., 50 is a motor, Fig. 1).
With regard to claim 13, Nishi teaches all the limitations of claim 12, and Nishi further teaches the power transmission circuit includes a voltage converter (e.g., 30, Fig. 1) that converts an output voltage of at least one of the first energy storage (e.g., 10, Fig. 1) and the second energy storage to produce a voltage and outputs the produced voltage ( output of 30, Fig. 1), and an inverter ( e.g.,40, Fig. 1) that converts a direct-current power input from the first energy storage , the second energy storage, or the voltage converter ( e.g., 30, Fig. 1) into an alternating-current power ( output of 40, Fig. 1) and supplies the alternating-current power to the electric motor ( e.g., 50, Fig. 1).
With regard to claim 14, Nishi teaches all the limitations of claim 1, and Nishi further teaches a transportation device (see abstract, a battery system includes a motor serving as a driving source for driving a motor) comprising the power supply system according to claim 1.
With regard to claim 15, Nishi teaches a power transmission method for power transmission among an electric load (e.g., 50, Fig. 1), a first energy storage device ( e.g., 10, Fig. 1), and a second energy storage device ( e.g., 20, Fig. 1) , the power transmission method comprising: acquiring a demand power( required power, S102, Fig. 6)  to be supplied to the electric load( e.g., 50, Fig. 1); acquiring a remaining capacity value indicating remaining capacity in the second energy storage( SOC of the high power type of assemble, S104, Fig. 1); and
changing a ratio of first output power output ( e.g., output of 10, Fig. 1) from the first energy storage ( e.g., 10, Fig. 1) to second output power output ( e.g., output of 20, Fig. 1) from the second energy storage to supply the demand power( required power, S102, Fig. 1)  in .




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9. Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi( US8884461)  in view of Plahn ( US 5563802)
With regard to claim 2, Nishi teaches all the limitations of claim 1, but not  the circuitry is configured to control the power transmission circuit to, when the remaining capacity value falls within the high-remaining-capacity area and when the demand power is smaller than a predetermined A-th threshold value, supply a supplied power corresponding to the demand 
However, Plahn teaches when the remaining capacity value falls within the high-remaining-capacity area( Nishi teaches that the secondary battery has to be in high-remaining capacity area to supply the power as discussed above, otherwise 10 is used to charge 20(in col 11, line 35-49 of Nishi, when the soc of 20 is less than the soc_ref, the system will use 10 to charge 20, and 20 will not provide output power to load)  and when the demand power is smaller than a predetermined A-th threshold value ( e.g., 5.0KW, Fig. 6) supply a supplied power corresponding to the demand power only from the second energy storage ( mode 2, eng/gen, Fig. 6) among the first energy storage( e.g., battery, Fig. 6) and the second energy storage ( e.g., battery, Fig. 6) to the electric load ( when the demand power between 5.0 to 2.0kW, only eng/gen provides power, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of a claimed invention to modify the power supply system of claim 1, to configure supply a supplied power corresponding to the demand power only from the second energy storage among the first energy storage and the second energy storage to the electric load when the remaining capacity value falls within the high-remaining-capacity area and when the demand power is smaller than a predetermined A-th threshold value, as taught by Plahn, in order to simplify the design by using the power only from limited number of power sources, while at the same time avoid over-discharge the power source and damage the power source  
With regard to claim 3, the combination of Nishi and Plahn teaches all the limitations of claim 2.
Nishi does not teach the circuitry is configured to control the power transmission circuit to, when the remaining capacity value falls within the high-remaining-capacity area and when the demand power is larger than the A-th threshold value supply the supplied power 
Plahn teaches when the remaining capacity value falls within the high-remaining-capacity area ( e.g., Nishi teaches that the battery has to be in high-remaining capacity area to supply the power as discussed above, otherwise 10 is used to charge 20) and when the demand power is larger than the A-th threshold value( e.g., 5.0KW, Fig. 6), supply the supplied power corresponding to the demand power from both the first energy storage ( engine/generator, Fig. 6) and the second energy storage ( battery, Fig. 6) to the electric load( when the demand power high than 5.0KW, both battery and engine/generator provides power, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of a claimed invention to modify the power supply system of claim 2, to configure the remaining capacity value falls within the high-remaining-capacity area and when the demand power to be larger than the A-th threshold value supply the supplied power corresponding to the demand power from both the first energy storage  and the second energy storage to the electric load, as taught by Plahn, in order to supply enough power to the load to satisfy the demand, avoid the overly discharge of one energy storage, provide parallel charging process that can save the time while satisfy the demand of the power.
With regard to claim 4, the combination of Nishi, and Plahn teaches
all the limitations of claim 3. 
Nishi does not teach when the remaining capacity value falls within the high-remaining-capacity area and when the demand power is larger than the A-th threshold value,
output a supplied power corresponding to the A-th threshold value from the second energy storage, and output from the first energy storage a supplied power equal to a difference 
 Plahn teaches wherein the circuitry is configured to control the power transmission circuit to, when the remaining capacity value falls within the high-remaining-capacity area (e.g., Nishi teaches that the battery has to be in high-remaining capacity area to supply the power as discussed above, otherwise 10 is used to charge 20) and when the demand power is larger than the A-th threshold value (5.0 KW, Fig. 6), output a supplied power corresponding to the A-th threshold value ( 5.0KW, Fig. 6)  from the second energy storage ( engine/generator, Fig. 6), and output from the first energy storage ( battery, Fig. 6)  a supplied power equal to a difference obtained by subtracting the supplied power output from the second energy storage (engine/generator, Fig. 6, 5.0KW in this case) from the supplied power corresponding to the demand power ( demand power in mode 3, Fig. 6) ( wherein the system electrical load exceeds the engine/generator set 44 capacity in which case the batteries assist the engine/generator set 44 to increase the overall capacity of the integrated power system 40, col 7, line 5-11,  therefore, the A-th threshold is the 44’s capacity, the demand subtract the 44’s capacity is provided through  the battery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of a claimed invention to modify the power supply system of claim 3, to output a supplied power corresponding to the A-th threshold value from the second energy storage, and output from the first energy storage a supplied power equal to a difference obtained by subtracting the supplied power output from the second energy storage from the supplied power corresponding to the demand power when the remaining capacity value falls within the high-remaining-capacity area and when the demand power is larger than the A-th threshold value, as taught by Plahn, in order to limit the discharge of the battery to avoid damage the battery, provide parallel charging process that can save the time while satisfy the demand of the power.

10. Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi( US8884461)  in view of Takehara (US 8975859).
With regard to claim 5, Nishi teaches all the limitations of claim 1, but not 
wherein the circuitry is configured to control the power transmission circuit to
output at least a base supplied power from the first energy storage when the remaining capacity value falls within the low-side remaining capacity area, and
when the remaining capacity value falls within the low-side remaining capacity area and when a supplied power corresponding to the demand power is smaller than the base supplied power,
supply a supplied power corresponding to the demand power within the base supplied power from the first energy storage to the electric load, and
charge the second energy storage with a surplus supplied power that is a difference obtained by subtracting the supplied power corresponding to the demand power from the base supplied power.
However, Takehara teaches the circuitry is configured to control the power transmission circuit to output at least a base supplied power  ( e.g., solar generation amount, S220, Fig. 4) from the first energy storage ( solar power generation, 3, Fig. 1) when the remaining capacity value ( battery charging level, S230, Fig. 4) falls within the low-remaining-capacity area( charging level smaller than full charge level, S 230, Fig. 4), and when the remaining capacity value ( battery charging level, S230, Fig. 4) falls within the low-remaining-capacity area  ( charging level smaller than full charge level, S 230, Fig. 4) and when a supplied power corresponding to the demand power ( e.g., DC power usage, S220, Fig. 4, or PWD, col 9, line 55-61) is smaller than the base supplied power( e.g., solar generation amount, S220, Fig. 4, or PWS, col 9, line 55-61), supply a supplied power corresponding to the demand power  ( e.g., PWD, col 9, line 55-61)within the base supplied power ( e.g., PWS, col 9, line 55-61) from the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of a claimed invention to modify the power supply system of claim 1, to configure the circuitry to control the power transmission circuit to output at least a base supplied power from the first energy storage when the remaining capacity value falls within the low-remaining-capacity area, and when the remaining capacity value falls within the low-remaining-capacity area and when a supplied power corresponding to the demand power is smaller than the base supplied power, supply a supplied power corresponding to the demand power within the base supplied power from the first energy storage to the electric load, and charge the second energy storage with a surplus supplied power that is a difference obtained by subtracting the supplied power corresponding to the demand power from the base supplied power, as taught by Takehara, in order to effectively use the surplus power, avoid the wasting of power and improve the efficiency of the system. 
With regard to claim 6, the combination of Nishi and Takehara teaches all the limitations of claim 5, Nishi further teaches the base supplied power comprises a supplied power set so that a sensitivity of a change in the base supplied power( e.g., output power of 10, Fig. 6 S102)  to a change in the demand power( changes of the required power, S102, Fig. 6)  is lower than a sensitivity of a change in the surplus supplied power( e.g., output power of the 20, Fig. 6)  
With regard to claim 7, the combination of Nishi and Takehara teaches all the limitations of claim 5, Nishi further teaches the base supplied power comprises a supplied power set regardless of a value of the demand power (in S103, 10 will provide the power to the load based on the output power of 10, which is a constant shown in Fig. 9 and will not change with the demand power).


11. Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi ( US8884461) and Takehara ( US 8975859) in further view of Yoshii (US 2003/0106726).
With regard to claim 8, the combination of Nishi and Takehara teaches all the limitations of claim 5, but not the circuitry is configured to have a function of setting the base supplied power to be variable in accordance with the remaining capacity value.
However, Yoshii teaches the circuitry is configured to have a function of setting the base supplied power (Fuel Cell (FC) targeted output power, Fig. 6) to be variable in accordance with the  remaining capacity value ( e.g., SOC, Fig. 6) ( see Fig. 6, FC targeted output power changes with the SOC of the battery).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of a claimed invention to modify the power supply system of claim 5, to have 
With regard to claim 9, the combination of Nishi, Takehara and Yoshii teaches all the limitations of claim 8. 
Nishi does not teach the circuitry is configured to set the base supplied power so that the base supplied power  continuously changes in response to a change in the remaining capacity value.
Yoshii teaches the circuitry is configured to set the base supplied power so that the base supplied power(Fuel Cell (FC) targeted output power, Fig. 6) continuously changes in response to a change in the remaining capacity value( e.g., SOC ( of battery), Fig. 6) ( see SOC changes from LI to L3, the FC targeted output power changes continuously changes, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of a claimed invention to modify the power supply system of claim 8, set the base supplied power so that the base supplied power  continuously changes in response to a change in the remaining capacity value, as taught by Yoshii, in order to continuously and adaptively adjust the output base supplied power according to another second energy storage, avoid abruptly changes to affect the performance or damage the system and efficiently improve the usage of the available power.
With regard to claim 10,  the combination of Nishi, Takehara and Yoshii teaches all the limitations of claim 8.
Nishi does not teach the circuitry is configured to set the base supplied power so that the base supplied power increases within the low-remaining-capacity area as the remaining capacity value decreases.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of a claimed invention to modify the power supply system of claim 8, to set the base supplied power so that the base supplied power increases within the low-remaining-capacity area as the remaining capacity value decreases, as taught by Yoshii, in order to adaptively adjust the output base supplied power according to another second energy storage, avoid over-discharge one power source and efficiently improve the usage of the available power sources.

12. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nishi ( US8884461) and Takehara ( US 8975859) in further view of KARIM (US20130141045A1).
With regard to claim 11, the combination of Nishi and Takehara teaches all the limitations of claim 5, but not wherein the circuitry is configured to control the power transmission circuit to, when the remaining capacity value falls within the low-side remaining capacity area and when the supplied power corresponding to the demand power is larger than the base supplied power supply the supplied power corresponding to the demand power only from the first energy storage or from both the first energy storage and the second energy storage  to the electric load while outputting from the first energy storage a supplied power by which the supplied power corresponding to the demand power is larger than the base supplied power .
However, KARIM teaches the remaining capacity value falls within the low-side remaining capacity area ( e.g., 619 low deficit exist in supplemental battery, Fig. 6B) and when 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of a claimed invention to modify the power supply system of claim 5, to to control the power transmission circuit to, when the remaining capacity value falls within the low-side remaining capacity area and when the supplied power corresponding to the demand power is larger than the base supplied power supply the supplied power corresponding to the demand power only from the first energy storage or from both the first energy storage and the second energy storage  to the electric load while outputting from the first energy storage a supplied power by which the supplied power corresponding to the demand power is larger than the base supplied power , as taught by KARIMi, in order to protect the second/supplementary battery over-discharge and use the first/primary battery because the first/primary battery is designed and better-suited to cycling and to fast charge. By using the first/primary battery as the primary charge device improve the operation efficiency, it avoids damage the secondary battery and reduces the cost of the maintenance. 

Conclusion
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Eschrich (US8987938B2) teaches about the hybrid inverter at different operation situation.
Kou (US5640078A) teaches about method to automatically switching and charging multiple battery
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.